Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments. 
3. No claim has been cancelled.
4. No claim has been amended.                                                                                         
5. Claims 1- 3, 5, 7-8, 11-12, 15-17, 19, 21 and 23-25 are re-numbered as claims 1- 16  are pending. 
            Allowable Subject Matter
6. Claims 1 and 15 are allowed. The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 15 are allowed in view of the examiner’s amendment and for reasons argued by applicant in pages 8-9 of the Remarks, filed on September 28, 2020, and dependent claims 2-3, 5, 7-8, 11-12, 16-17, 19, 21 and 23-25 depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.  
Uno (US pat. No 20100250632) prior art of record teaches notifying the remote client device of the phantom password; and purging the password generation system of the phantom password by: deleting information representative of the phantom password from any portion of a memory of the phantom password generation system on which it resides, and overwriting the portion of the memory with other information.
The prior arts of record does not teach or suggest individually or in combination the limitation of amended independent claim 1 as similarly recited in independent claim 15:  
receiving across a network from a remote client device at a server configured as a phantom password generation system, a request for generation or regeneration of a phantom password for an interaction between the remote client device and a remote digital resource, the remote digital resource being separate from the remote client device and accessible across the network: in the phantom password generation system: concatenating a plurality of password input data elements into a requested phantom password input data string; applying a hashing algorithm to the requested phantom password . 
             None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. 
             Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
          Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schubert, US pat.No 10507795. 
Ebrahimi, US pat.No 20190182042.
Yang, US pat.No 20150135291  
Rahman, US pat.No 20020144128
Faryna, US pat.No 20100218241 
Todorov, US pat.No 20110296509
THOMAS, US pat.No 20130007869.  
Nomura, US pat.No 20070256118.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSNEL JEUDY whose telephone number is (571)270-7476.  The examiner can normally be reached on M-F 10:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arani T Taghi can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Date: 2/25/2021   

/JOSNEL JEUDY/Primary Examiner, Art Unit 2438